Title: From George Washington to Thomas Waggener, 25 April 1758
From: Washington, George
To: Waggener, Thomas

 
Capt. Waggener 
Sir:Fort Loudoun, the 25th of April, 1758.     
I received Orders yesterday from the President, to direct the Captains of the Virginia Regiment to complete their companies, with all possible expedition, to 1,00 Rank & File. Ten pounds, bounty-money, are to be allowed to each recruit; the Officers (reasonable) Expences borne, and the men so enlisted, to be discharged, the first day of December next: which is greater encouragement than hath been given before; and I hope will be the means of procuring us the complement we want, speedily.
I must desire, you will send an officer or two to this place for the above purpose, if you can spare them; and use your utmost endeavours to pick up what able-bodied men you can upon the Branch.
Inform all the Officers under your care, that this is expected of them; & strictly charge them to enlist no men but those entirely fit for the Service.
I have no money to send you, having received none from below; but if you can muster up a little for advance, you may give each Recruit an order on me for the balance of his £10 and it shall be duly paid.
There is another encouragement which I forgot to mention at first, and that is; clothing, which they will receive.
Doctor Johnston is sent for down. I am, Sir, Your most obed. Servant,

G:W.

